Unquestionably, if the court can give the provisions of the statute in question effect, by any reasonable interpretation of them, consistent with the Constitution, it is its obvious duty to do so. Courts never declare statutes and     (435) statutory provisions in conflict with the Constitution and therefor void except where they are plainly so. They are presumed to be valid, and every reasonable doubt is to be given in favor of their validity. The court cannot allow plausible arguments and speculative opinions to overthrow them, and thus defeat the legislative intent.
The first assigned ground of objection to the statute is clearly untenable. The tax in question was levied, just as were all the other country taxes, for an ordinary and lawful country purpose, and by the same uniform rule, upon the ad valorem assessment of all the taxable property in the country. The purpose was to raise country revenue, to be expended in the constructing, amending and keeping in repair the public roads, bridges, ferries, and fords in the country. The statute, in effect, apportions the revenue raised by the tax to the township — not necessarily to the road district — from which it was collected. This distribution could not destroy the uniformity of the tax levy by which it was raised. We cannot see any reason why the apportionment of the revenue, as indicated, should affect the uniformity of the tax levy at all, much less why it should destroy and render it void. The intention seems to have been to allow the taxpayers and the people of the township paying the money to have, as nearly as practicable, the direct benefit of it. There is no constitutional provision that forbids this to be done. *Page 374 
The second ground of objection assigned is that the statute violates the Constitution in that it authorizes a tax on account of the public roads to be imposed upon the property of the taxpaying citizens of the town of Charlotte, and requires that no part of the revenue raised from such tax, and indeed that no part of the revenue of the country for purposes of roads shall be expended within the corporate limits of that town for like purposes.
It is contended that this provision is unequal and unjust.
(436)   The Constitution does not prohibit such inequality. While it is very true that there must be equality and uniformity in imposing the burden of taxation upon property subject to it, so that each taxpayer shall pay the same proportionate tax on the same species of property taxed that every other taxpayer pays, and the tax must be leviedad valorem, this rule of equality does not apply to the distribution of the revenue arising from such taxation. It is to be observed that the objection here is not to the method or rule observed in levying the tax — the levy, as we have seen, was by uniform rule and regular. But the objection is to the distribution of the revenue to be raised by the tax imposed.
Now the necessities, wants, purposes, and interests of government are such that it is practically impossible to distribute its revenues equally among those who pay taxes. Indeed, this cannot in most instances be approximately done, not even to the localities from which most of it is taken. The State may, sometimes must, expend large sums of money in one section for proper and necessary purposes while it expends very little in another, when perhaps the greater part of the taxes were paid by taxpayers in the latter. This is an essential inequality, arising from the diversified and multiplied wants and necessities of government. Its very nature renders such inequality necessary. A constitutional provision forbidding it would defeat, at all events greatly hinder, the purposes and aims of government.
Such inequality prevails in the State government and as well, and for the like reasons, in the country government. It may turn out, oftentimes does, that a large part of the country revenues must be expended in one locality in the country to build a road, construct a bridge, erect a workhouse or the like, essential to the general and common good of the people of the country.
The statute under consideration undertakes to distribute the revenue arising from the taxes for the purposes of roads to the townships, not necessarily in equal parts to the several road districts from which it is to come. This seems to be a distinctive purposes. The taxes collected (437) and all fines and penalties are to be so distributed and applied, following up the general and leading purposes of the *Page 375 
statute, to give "the supervision and control of the public roads" to the justices of the peace respectively of the several townships. Hence it is provided in sec. 19 that the township trustees, in determining the division of this fund, shall be governed not by the miles of roads in each district, but by the necessities of the roads, the convenience of getting material, the quality of material necessary to make substantial repairs, etc., and thus make a just and equitable division of said funds between the several districts." And to effectuate this purpose the better it is provided in sec. 17 "that the chairman of the board of commissioners shall make out a list of the names of each taxpayer, of the amount of the road tax with which each stands charged, and transmit the same to the supervisor of the proper district." The taxpayer and the sum of money thus due from him, being thus designated, he may discharge the sum of money so due "by labor on the public highways within the district where the same is charged within the time designated in this act at the rate of one dollar per day," etc. But if the tax due is not thus discharged in labor, the township trustees will distribute the each fund, when it shall be collected by the sheriff, to the several road districts in the township as above indicated.
What we have said serves to show that the inequality complained of is not such as comes within any constitutional inhibition, and the statute is not void on that account. It is not necessary to advert to the advantages the taxpayers of Charlotte must gain by the expenditure of the revenue arising from the taxes they are required to pay in improving the roads that lead directly into their town, and the further advantage they have in being exempt from performing four days labor on the public roads, that the taxpayer living in a road district must perform, or pay three dollars in cash. This does not affect the merits of the objection just disposed of.
The third ground of objection is that the taxpayer outside of the corporate limits of Charlotte may discharge the taxes due from him in labor while the taxpayer in town cannot. The objection is        (438) unfounded. The taxpayer in Charlotte has the right to and may discharge the tax due from him in labor on the roads just as may any other like taxpayer residing outside that town. As we have seen, the revenue arising from the tax is to be applied in the township from which it comes. To this end a list of the taxpayers and the tax due from each must be sent to the supervisor of the proper road district, as above indicated. The taxes so designated are to be distributed and apportioned by the township trustees to the several road districts, as provided in the last clause of sec. 19 of the statute above recited. The tax due from the taxpayers in Charlotte will be thus apportioned to a road district in Charlotte Township, and each may discharge the tax *Page 376 
due from him by labor on the roads in the district to which his tax may be assigned. The language of the statute (sec. 19) is, "Any person . . . may discharge the tax due from him on the public highways within the district where the same is charged," etc. When the tax due is apportioned by the township trustees the tax "is charged," in the sense of the statute, in the road district to which it is so apportioned. If the township trustees have not so apportioned the taxes due they ought to do so, so that the taxpayer may exercise his right to discharge the tax due from him in labor. This interpretation, it seems to us, is not unreasonable, and it gives just effect to the statute. If it be said that the distribution of the revenue arising from the tax is cumbersome, it must be said in reply that the statute is not clear in much of its details. But, apart from what we have said, it is questionable how for a difference in the method of the payment of taxes properly levied comes within any inhibition of the Constitution. We express no opinion in that respect.
We think the court erred in granting the injunction, and the order granting it must be reversed. To that end let this opinion be certified to the Superior Court according to law.
Error.                                                   Reversed.
Cited: Brown v. Comrs., N.C. 99; Newell v. Green, 169 N.C. 464;Bickett v. Tax Com., 177 N.C. 435; Martin County v. Trust Co., 178 N.C. 32;Coble v. Comrs. of Guilford, 184 N.C. 348.
(439)